Citation Nr: 1329323	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  04-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980, 
from December 1981 to February 1988, and from March 1989 to 
January 2000.  His DD Form 214 reflects that he served in 
the Southwest Asia (SWA) Theater of Operations.  He was also 
awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action in September 2004 by 
the above Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran testified at a Travel Board 
hearing held in June 2006, before the undersigned Veterans 
Law Judge at the St. Petersburg RO.  The transcript from 
that hearing has been associated with the claims file and 
reviewed.  The Board remanded this case in July 2007. 

In June 2009, the Board affirmed the RO's denial of benefits 
on appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2010 Order, the Court granted the parties' Joint 
Motion to vacate and remand that portion of the Board's 
decision that denied service connection for sleep apnea and 
night sweats for additional development and readjudication 
consistent with the directives contained therein.  [The 
Board's decision with regard to the grant of service 
connection for bilateral elbow tendonitis and bilateral hand 
tenosynovitis was not disturbed.] 

The case was again remanded by the Board in December 2010 
for additional development and adjudicative action.  In June 
2012, the Board denied service connection for sleep apnea 
and night sweats.  However, the Veteran again appealed the 
Board's decision to the Court.  In a January 2013 Order, the 
Court granted the parties' Joint Motion to vacate and remand 
that portion of the Board's decision that denied service 
connection for sleep apnea for additional development and 
readjudication consistent with the terms of the Joint 
Motion.  [The Board's decision with regard to the denial of 
service connection for night sweats was undisturbed and the 
appeal regarding this issue was dismissed by the Court.]

In April 2013, the Board remanded this case so that a VA 
medical opinion could be provided to address the etiology of 
the Veteran's sleep apnea with consideration of a private 
medical opinion provided in April 2010 and the Veteran's and 
his friends and family's lay statements regarding continuity 
of symptomatology.  The directives of the Board's April 2013 
remand have been substantially complied with, as explained 
in more detail in the VCAA section below.

Virtual VA records include a June 2013 VA psychiatric 
examination report that does not address sleep apnea, but 
does mention this disability in passing.  Although the RO 
has not reviewed this evidence, the Board does not deem the 
June 2013 examination report as relevant to the Veteran's 
claim on appeal as the issue of sleep apnea is not directly 
addressed by the VA examiner.  Therefore, a remand pursuant 
to 38 C.F.R. § 20.1304 is not warranted.  The Veteran also 
submitted numerous lay statements from him and his fellow 
service members and wife dated in June 2013 that had not 
been considered by the RO.  Nonetheless, the Veteran's 
representative included a note that the Veteran wished to 
waive RO jurisdiction over the evidence submitted.

The Veteran noted in his June 2013 statement that he was 
presently "working on a second medical opinion to provide to 
the Board with more evidence."  However, neither the 
Veteran, nor his representative requested any additional 
time before a decision was to be made, nor was there any 
indication as to when this evidence should be received.   To 
date, there is no record of the Board receiving any 
additional evidence concerning the Veteran's claim.  For 
this reason, the Board will proceed with a decision on 
appeal.


FINDING OF FACT

The Veteran has a clinical diagnosis of obstructive sleep 
apnea, accounting for his current sleep difficulties.  
Obstructive sleep apnea, a known clinical condition, has 
been linked by competent and credible evidence to his 
military service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted. 
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  In this decision, the Board 
grants service connection for sleep apnea.  This award 
represents a complete grant of the benefit sought on appeal.  
Thus, any deficiency in VA's compliance is deemed to be 
harmless error, and any further discussion of VA's 
responsibilities is not necessary. 

Law and Analysis

The Veteran seeks service connection for obstructive sleep 
apnea, which he contends is the result of an undiagnosed 
illness caused by environmental hazards (smoke from burning 
oil fields) from his service in the Persian Gulf War.  He 
contends that military medical personnel were unable to 
determine what was causing the fatigue, and that went 
undiagnosed until after service discharge.  The Veteran's 
wife, who reported having been married to him since 1980, 
noted that she had observed his excessive snoring.  She 
reported that there were also times when the Veteran would 
stop breathing while asleep.  She also indicated that the 
Veteran's symptoms might be connected to hypertension.  The 
Veteran's fellow service member and his service member's 
wife also submitted statements that they had known the 
Veteran to have sleep problems since 1991 and had known that 
he had excessive snoring since then.  See VA Form 9 in 
August 2005 and lay statements dated in June 2006. 

In June 2013, the Veteran, his wife, and two of his fellow 
service members submitted additional statements in support 
of the claim.  The Veteran indicated that after reviewing 
all of the medical opinions including some with speculative 
opinions, all doubt should be resolved in his favor.  The 
Veteran pointed out that at one point an examiner agreed 
that the Veteran's apneic spells began in the mid 1990s but 
then backtracked on his opinion stating that he could not 
say without resorting to mere speculation.  The Veteran also 
noted that the most recent examiner agreed that fatigue, 
hypersomnolence, and night sweats often indicated the 
presence of obstructive sleep apnea but that this was not so 
in the Veteran's case.  Finally, the Veteran also stated 
that at the retirement physical in which a notation of sleep 
problems due to back pain was recorded, he only mentioned 
that he had back pain and sleep problems.  The back pain 
began in the 1970s and the sleep problems in the 1990s.  The 
Veteran's wife and fellow service members also noted 
collectively that they had witnessed the Veteran snoring and 
experiencing trouble breathing at night prior to his weight 
gain after service, and also that the Veteran had a 
distinguished career and was highly decorated and deserved 
VA's every consideration.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2013).

In interpreting sections 1110 and 1131 of the statute and 
section 3.303(a) of the regulations, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
held that a three-element test must be satisfied in order to 
establish entitlement to service connection.  Specifically, 
the evidence must show (1) the existence of a current 
disability; (2) in-service incurrence or aggravation of a 
relevant disease or an injury; and (3) a causal relationship 
between the current disability and the disease or injury 
incurred or aggravated during service - the so-called 
"nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 
1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 
1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic 
diseases - namely those listed in 38 C.F.R. § 3.309(a)  - 
benefit from a somewhat more relaxed evidentiary standard.  
See Walker, 708 F3d. at 1339 (holding that "[t]he clear 
purpose of the regulation is to relax the requirements of § 
3.303(a) for establishing service connection for certain 
chronic diseases.").  When a chronic disease is established 
during active service, then subsequent manifestations of the 
same chronic disease at any later date, however remote, will 
be entitled to service connection, unless clearly 
attributable to causes unrelated to service ("intercurrent 
causes"). 38 C.F.R. § 3.303(b) . In order to establish the 
existence of a chronic disease in service, the evidence must 
show a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic." Id.  Thus, the mere manifestation during service 
of potentially relevant symptoms (such as joint pain or 
abnormal heart action in claims for arthritis or heart 
disease, for example) does not establish a chronic disease 
at that time unless the identity of the disease is 
established and its chronicity may not be legitimately 
questioned.  Id.  If chronicity in service is not 
established, then a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

The Federal Circuit Court noted that the requirement of 
showing a continuity of symptomatology after service is a 
"second route by which a Veteran can establish service 
connection for a chronic disease" under subsection 3.303(b).  
Walker, 708 F3d. at 1336.  Showing a continuity of symptoms 
after service itself "establishes the link, or nexus" to 
service and also "confirm[s] the existence of the chronic 
disease while in service or [during the] presumptive 
period."  Id. (holding that section 3.303(b) provides an 
"alternative path to satisfaction of the standard three-
element test for entitlement to disability compensation").  
Significantly, the Federal Circuit Court indicated that 
showing a continuity of symptomatology after service is a 
lesser evidentiary burden than the nexus requirement of the 
three-part test discussed above: " The primary difference 
between a chronic disease that qualifies for § 3.303(b) 
analysis, and one that must be tested under § 3.303(a), is 
that the latter must satisfy the 'nexus' requirement of the 
three-element test, whereas the former benefits from 
presumptive service connection . . . or service connection 
via continuity of symptomatology".  Id. at 1339. 

Not all diseases that may be considered "chronic" from a 
medical standpoint qualify for the relaxed evidentiary 
standard under section 3.303(b).  Rather, the Federal 
Circuit Court held that this subsection only applies to the 
specific chronic diseases listed in 38 C.F.R. § 3.309(a). 
Id. at 1338-40.  Thus, if the claimant does not have one of 
the chronic diseases enumerated in section 3.309(a), then 
the more relaxed continuity-of-symptomatology standard does 
not apply, and "medical nexus of a relationship [sic] 
between the condition in service and the present condition 
is required."  Id.  at 1338.  Sleep apnea is not listed as a 
chronic disease under 38 C.F.R. § 3.307(a) and thus, is not 
entitled to service connection on the basis of continued 
symptomatology since service.

Service connection may also be established for a Persian 
Gulf veteran who exhibits objective indications of a chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and functional 
gastrointestinal complaints (excluding structural 
gastrointestinal disorders)) that is defined by a cluster of 
signs or symptoms, or any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed below.  The symptoms must be 
manifest to a degree of 10 percent or more during the 
presumptive periods prescribed by the Secretary or by 
December 31, 2016. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in 
this section shall be considered service-connected for the 
purposes of all laws of the United States. 38 C.F.R. § 
3.317(a)(3-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: fatigue, signs or symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b).  
If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPREC 8-98. 

In deciding claims, the Board must assess the probative 
value of all evidence submitted, so including both lay and 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  This evaluation generally involves a 
three-step inquiry.  First, the Board must determine whether 
the evidence is competent.  See e.g., Jandreau v. Nicholson, 
492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board 
must determine if the evidence is credible, or worthy of 
belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(observing that once evidence is determined to be competent, 
the Board must determine whether the evidence also is 
credible).  Third, the Board must assess the probative value 
and weight of the evidence in light of the entire record.  
Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit Court, lay evidence must 
"demonstrate some competence."  See King v. Shinseki (Fed. 
Cir. 2012) (citing 38 U.S.C.A. § 5107(b)  and 38 C.F.R. § 
3.307(b) ) (internal quotation marks omitted).  The Board 
may therefore discount the probative value of lay evidence 
if it finds such evidence not to be competent.  See id.; see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding 
that in order for testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration).  However, the Board may not "categorically" 
require medical evidence or disregard lay evidence without 
first assessing its competence.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was 
error in a cause-of-death claim to find "categorically" that 
a medical opinion was required to prove a nexus between the 
Veteran's service-connected mental disorder and his drowning 
death, and likewise to reject categorically the claimant's 
testimony on this issue as not competent simply because she 
was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 
428, 434 (2011) (holding that the Board erred in 
categorically rejecting lay evidence without analyzing and 
weighing it).  Importantly, lay statements submitted by or 
on behalf of a claimant can be competent with respect to 
both the diagnosis and the etiology or cause of a 
disability, but this is entirely dependent on the specific 
type of disability at issue.  See Davidson, 581 F.3d at 
1316.

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. 
at 469 (holding that lay testimony is not competent to prove 
that which would require specialized knowledge, training, or 
medical expertise).  Lay evidence is competent if it is 
provided by a person who has first-hand knowledge of facts 
or circumstances, or conveys matters that can be observed 
and described by a lay person. See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005) (holding that appellant was 
competent to testify as to factual matters of which he had 
first-hand knowledge, such as experiencing pain in his right 
hip and thigh in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy).  
For example, the Court has held that a lay person is 
competent to diagnose a disease with "unique and readily 
identifiable features" such as varicose veins.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the 
Court has found a lay person competent to identify tinnitus 
and flat feet, which are disorders that can be identified 
based on lay observation alone.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (flatfeet); Falzone v. Brown, 8 Vet. 
App. 398 (1995) (tinnitus). 

However, lay testimony is not competent with respect to 
determinations that are "medical in nature" or require 
medical knowledge due to their complexity. See Barr, 21 Vet. 
App. at 309.  For example, the Court held that a claimant 
was not competent to determine whether he had rheumatic 
fever, which was a more medically complex condition.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007); see 
also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 
2010) (recognizing that in some cases lay testimony "falls 
short" in proving an issue that requires expert medical 
knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278   (Fed. 
Cir. 2010) (concluding that a Veteran's lay belief that his 
schizophrenia had aggravated his diabetes and hypertension 
was not of sufficient weight to trigger the Secretary's duty 
to seek a medical opinion on the issue).

The Federal Circuit Court has held that lay evidence may be 
competent and sufficient to establish a diagnosis of a 
condition in the following circumstances: (1) when the 
condition is simple, such as a broken leg, as opposed to 
when the condition is more complex, such as a form of 
cancer; (2) when the layperson is reporting a 
contemporaneous medical diagnosis, or; (3) when lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay 
evidence, is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). 
Competent medical evidence may include statements conveying 
sound medical principles found in medical treatises.  Id.  
It would also include statements contained in authoritative 
writings such as medical and scientific articles and 
research reports or analyses. Id. 

The competency of evidence differs from the weight assigned 
to the evidence, which varies according to its credibility 
and probative value.  See Layno, 6 Vet. App. at 469; accord 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating 
that "although interest may affect the credibility of 
testimony, it does not affect competency to testify."). The 
Board discounts the weight of evidence it finds not to be 
credible.  See Washington, 19 Vet. App. at 368 (noting that 
the witness's credibility affects the weight to be given to 
his testimony). 

In determining whether statements submitted by a Veteran are 
credible, the Board may consider their internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Madden v. Brown, 125 F.3d 1447 
(Fed Cir. 1997) (holding that the Board has the "authority 
to discount the weight and probative value of evidence in 
light of its inherent characteristics in its relationship to 
other items of evidence").  Further, the Federal Circuit 
Court has held that, while the absence of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible, the Board may weigh the absence of 
contemporaneous records when assessing the credibility of 
lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we 
hold that the Board cannot weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record.").  Moreover, although the Board cannot reject a 
claimant's statements merely because he is an interested 
party, the claimant's interest may affect the credibility of 
his testimony when considered in light of the other factors.  
See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d 
at 1337 (holding that "the Board, as fact finder, is 
obligated to, and fully justified in, determining whether 
lay evidence is credible in and of itself, i.e., because of 
possible bias . . . .").

Turning to the evidence of record, service treatment records 
(STRs) show that in February 1995 the Veteran began to 
suffer from an episode of a nonspecific illness, primarily 
characterized by fever, joint pain, fatigue, headaches, 
night sweats, and subjective fever.  These symptoms were 
ultimately attributed to a viral syndrome.  At that time the 
Veteran noted that he had been in the Persian Gulf and was 
concerned about Gulf War Syndrome.  The clinical impression 
was joint pain with night sweats - rule out infectious 
disease vs. rheumatism.  There were no specific complaints 
involving difficulty sleeping.  The Veteran later presented 
for follow-up of laboratory work performed, which showed a 
decrease in the Veteran's white blood count (WBC).  He 
reported that he longer had night sweats, but continued to 
experience fatigue.  The clinical impression was rule out 
mononucleosis vs. autoimmune disease vs. lab error. 

The remaining records are negative for any additional 
follow-up evaluation or clinical findings during the 
Veteran's remaining years of service to suggest that this 
episode constituted a chronic disease process or that 
provide a basis for such a diagnosis.  The STRs are 
otherwise negative for symptoms suggestive of a sleep 
disorder, including sleep apnea. 

At his retirement physical in August 1999, the Veteran 
reported a history of frequent trouble sleeping and the 
examiner reported in the narrative portion of the report 
that it was due to back pain.  

Post-service records show the Veteran was examined in 
October 1999, within several months of service discharge, 
for various medical complaints, but did not indicate any 
specific sleep problems and none are documented.  He 
underwent a physical examination in April 2000, but again 
did not report any sleep complaints. 

There are essentially no pertinent clinical records 
associated with the claims file until January 2004, when the 
Veteran underwent a sleep study for problems with snoring, 
night sweats, witnessed apneas, heartburn upon waking, leg 
movements, excessive daytime hypersomnolence, and occasional 
sleep talking.  A family history of snoring and daytime 
hypersomnolence was also noted.  The impression was severe 
obstructive sleep apnea with clinically significant oxygen 
desaturation as well as snoring.  A week later, the Veteran 
underwent a successful night CPAP titration.  It was 
recommended that he lose weight, avoid alcohol and certain 
medications, and use a nightly CPAP machine. 

In August 2008, the Veteran was afforded a VA examination.  
The Veteran's current complaints were of daytime 
hypersomnolence, night sweats, snoring and apneic spells.  
The Veteran also reported a weight change between 1990 and 
1991 where he lost about 80 pounds in Iraq, but then 
regained the weight when he returned to the U.S.  The 
physician noted the Veteran had a history of sleep apnea 
with the onset in the mid-1990s during service and referred 
to the January 2004 sleep study findings that were 
consistent with severe sleep apnea.  He also referred to the 
numerous service records documenting the Veteran's night 
sweats and temperature readings.  The clinical impression 
was sleep apnea without medical therapy.  The physician 
opined that it was most likely that the Veteran's complaints 
of night sweats were due to the sleep apnea, however he 
could not resolve whether the sleep apnea was caused by or 
the result of the Veteran's time in service without resort 
to mere speculation. 

In February 2009, the physician who examined the Veteran in 
August 2008 provided a supplemental opinion addressing the 
inadequacies in the previous opinion.  After reviewing the 
claims file extensively, he confirmed that severe 
obstructive sleep apnea was diagnosed in 2004 and concluded 
that it was less likely than not caused by or related to 
service.  He explained that obstructive sleep apnea/hypopnea 
was predominantly caused by a developmentally narrow 
nasopharyngeal airway with superimposed natural aging, and 
increased BMI.  However he then stated that it was not 
medically possible to say, without resorting to mere 
speculation, the precise onset, but that it was present in 
January 2004. 

In April 2010, the Veteran was evaluated by a private 
pulmonologist who determined the Veteran had moderately 
severe sleep apnea diagnosed in 2004, and likely present in 
the military before discharge, based on his symptoms of 
fatigue, hypersomnolence and night sweats.  However the 
examiner then noted the Veteran had a history of sleep apnea 
and hypertension which was also likely related.  The Veteran 
was counseled regarding smoking cessation, tobacco use, 
diet, and weight control. 

Pursuant to the Board's 2010 Remand, a supplemental VA 
opinion was obtained in December 2010.  After reviewing the 
claims file in its entirety, the examiner concluded the 
Veteran had a claimed disability pattern, diagnosed as 
obstructive sleep apnea, related to sleep problems that met 
the criteria for a disease with a clear and specific 
etiology and diagnosis.  She went on to explain that the 
Veteran's subjective night sweats in service were acute and 
transient possibly related to an acute viral type infection 
and thus were inconsistent with chronic obstructive sleep 
apnea.  She noted that many individuals were prone to night 
sweats as they could be caused by multiple circumstances 
including BMI and medications, such as aspirin or Motrin.  
She concluded that if no etiologic condition is found, then 
there is unlikely to be a pathologic etiology. 

In another supplemental opinion obtained in December 2011, 
the examiner noted the Veteran's history of treatment during 
service in 1995 for symptoms including night sweats and 
fatigue, which had been ultimately attributed to viral 
syndrome. The examiner also noted that at the Veteran's 
retirement physical examination in 1999, the Veteran 
indicated trouble sleeping due to back pain, but did not 
otherwise complain of night sweats and there was no 
diagnosis of a sleep disorder.  The examiner concluded the 
Veteran's sleep difficulty reported on his August 1999 
retirement examination was due to back pain and therefore 
was less likely than not related to the sleep apnea that was 
first diagnosed after service in 2004.  

In February 2012, the examiner who provided the opinion in 
December 2011, provided yet another supplemental opinion 
confirming the Veteran's severe obstructive apnea and 
concluding that it was less likely than not caused by or 
related to the symptoms reported in service.  She explained 
that the sleep difficulty documented at retirement in 1999 
was due to back pain and not related to sleep apnea.  She 
also noted there were other risk factors for obstructive 
sleep apnea including obesity, craniofacial abnormalities, 
upper airway soft tissue abnormalities, heredity, smoking, 
nasal congestion, and diabetes.  

Finally, pursuant to the Board's April 2013 remand, in May 
2013 another medical opinion was provided by a VA doctor, 
who determined that it was less likely than not (less than 
50 percent probability) that the Veteran's sleep apnea 
incurred in or caused by the any in-service injury, event, 
or illness.  The VA physician noted that the entire claims 
file was reviewed, including, but not limited to, the 
Veteran's service treatment records, previous VA 
examinations, private medical records, sleep studies, VA 
records, the April 2010 letter from Dr. K (consult requested 
by Dr. C), and lay evidence from the Veteran, his spouse, 
and fellow service members.  The VA physician noted that the 
Veteran retired from active duty in January 2000 and that 
his retirement examination was performed in August 1999.  
His weight at that time was 197 pounds (with a BMI of 27-
28).  At that time he complained of sleeping problems due to 
back pain and noted chiropractic treatment.  In January 2004 
he was diagnosed with sleep apnea.  His weight was noted to 
be 220 pounds with a BMI of 31, which represented a greater 
than 10 percent weight gain from the retirement examination.  
His most recent VA weight gain in August 2012 was 252 pounds 
with a BMI of 35-36 (representing a 28 percent gain since 
retirement).  The physician noted the letter from Dr. K and 
that it was unclear whether Dr. K had been afforded the 
opportunity to review the Veteran's service treatment 
records.  The physician indicated that Dr. K's statement 
that was made that the presence of fatigue, hypersomnolence, 
and night sweats often indicate the presence of obstructive 
sleep apnea was generally true.   However, the complaints 
and symptoms must be taken in context and the clinicians 
treating the Veteran at the time of the complaint must be 
given weight.  At that time the focus was on specific joint 
pains, subjective complaints of night sweats, and evaluation 
of laboratory abnormalities.  The clinicians at the time did 
not did not see fit to place sleep apnea in the realm of 
diagnoses to be ruled out.  It was thus the VA physician's 
opinion that the Veteran's in-service complaints, when taken 
in context, did not lead to the conclusion of a diagnosis of 
obstructive sleep apnea.
 
The VA physician noted that the lay evidence provided by the 
Veteran's spouse, service colleagues, and spouse of the 
Veteran's colleague was accepted at face value and that it 
was a common misunderstanding to presume snoring means the 
presence of sleep apnea.  However, it was noted that while 
almost all people with sleep apnea snore, not all people who 
snore had sleep apnea.  The physician determined that the 
greatest change in risk for the development of sleep apnea 
in the Veteran was the marked increase in weight (greater 
than 10 percent) from separation from service to diagnosis.  
It was therefore the conclusion of the physician that the 
Veteran's undisputed diagnosis of obstructive sleep apnea 
was less likely than not caused by, related to, or worsened 
beyond natural progression by military service.

After considering the evidence of record as a whole, the 
Board concludes that service connection for sleep apnea is 
warranted.  Initially, with respect to the Veteran's 
allegation that he suffers from a sleep disorder due to an 
undiagnosed illness, which had its onset during the Gulf 
War, the Board finds that there are objective indications 
that he has a history of obstructive sleep apnea, a known 
clinical diagnosis, and therefore his claim that this 
disorder is due to an undiagnosed illness incurred during 
Persian Gulf service, pursuant to 38 C.F.R. § 3.317, is 
precluded.  See also VAOPGCPREC 8-98.  This issue will 
therefore be considered on a direct service connection 
basis.

There is no disputing the Veteran has sleep apnea currently 
and has since at least 2004.  The Board also resolves all 
doubt in the Veteran's favor that the most competent and 
credible (and therefore ultimately probative) lay and 
medical evidence of record provides the required linkage 
between his current sleep apnea and anything that occurred 
during his military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that 
disability and an injury or a disease incurred in 
service.").

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71   (1993).  

Many of the VA examinations of record are problematic, as 
they are either contradictory, confusing, or do not provide 
any rationale.  The August 2008 VA examiner's opinion was 
that it was most likely that the Veteran's complaints of 
night sweats in service were due to the sleep apnea, however 
he could not resolve whether the sleep apnea was caused by 
or the result of the Veteran's time in service without 
resort to mere speculation.  This opinion contradicts itself 
and also the examiner does not provide a rationale for why 
he could not provide an opinion without resort to 
speculation.  Therefore, this opinion is not probative.  The 
February 2009 VA opinion from the previous examiner in 
August 2008 notes that the Veteran's severe obstructive 
sleep apnea was diagnosed in 2004 and concluded that it was 
less likely than not caused by or related to service.  
However he then stated that it was not medically possible to 
say, without reporting to mere speculation, the precise 
onset, but that it was present in January 2004.  This 
opinion still is not very helpful, nor does it have any 
probative value.  
 
A December 2010 VA medical opinion does not really address 
whether the Veteran's sleep apnea was related to his 
military service, but more focuses on his claim of night 
sweats and whether the night sweats were manifestations of 
sleep apnea.  Therefore, this opinion also does not have any 
probative value pertaining to the issue on appeal.  

VA medical opinions in December 2011 and February 2012 from 
the same examiner determined that the Veteran's sleep apnea 
was not related to his military service based on the fact 
that his complaints of sleep problems in service were due to 
his back pain and not sleep apnea; and the complaints of 
night sweats and fatigue were attributed to a viral 
syndrome.  The examiner also noted there were other risk 
factors for obstructive sleep apnea including obesity, 
craniofacial abnormalities, upper airway soft tissue 
abnormalities, heredity, smoking, nasal congestion, and 
diabetes.  This opinion was not accepted as sufficiently 
probative to deny the claim by the U.S. Court of Appeals for 
Veterans Claims, however, as the examiner did not address 
the April 2010 private medical opinion, as directed by the 
Board's remand, and also did not address the lay statements 
submitted by the Veteran and fellow service members, as well 
as his wife, addressing the continued symptomatology since 
service.

This leaves the May 2013 VA opinion and April 2010 private 
opinion, both of which have some deficiencies.  In 
considering the April 2010 letter provided by the Veteran's 
private treating physician and the May 2013 VA opinion, the 
Board will afford equal weight to both.  The May 2013 
opinion was based on a review of the claims file, the 
Veteran's reported history, the examiner's own medical 
expertise, and was consistent with the other evidence of 
record.  However, the private physician also provided a 
rationale based on the Veteran's reported symptoms of 
fatigue, hypersomnolence, and night sweats.  The private 
physician also noted that the Veteran had a family history 
of sleep apnea, but it is not clear how this fact attributes 
his sleep apnea to military service.  While the private 
physician appeared to base the opinion on the history given 
by the Veteran, in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the Veteran.  Rather, as the 
Court further explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.  The Board 
does not find that the Veteran's reports lack credibility, 
as he has offered consistent statement concerning his 
symptomatology since service.  His wife also has attested 
that he had snoring and fatigue and would stop breathing, 
which began during his service as far back as his return 
from the Gulf War in 1991 and that he has continued to 
experience these symptoms ever since.  Both of them are 
competent to make these proclamations.  The Board cannot 
reject this lay testimony concerning this out of hand.  
Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the 
Board cannot make categorical exclusions of competency of 
lay evidence, such as in this circumstance; rather, there 
has to be discussion of the reasons and bases for rejecting 
the lay evidence).  

The 2013 VA examiner, while discussing the lay evidence and 
indicating that such statements were accepted at face value 
only addresses the lay assertions of snoring in service and 
does not address all of the lay statements, including the 
more detailed 2013 lay statements of the Veteran's spouse 
and a fellow Marine, which collectively show reports of 
gasping for air, stopping breathing while sleeping, 
exhaustion, joint pain, and other symptoms as well as the 
report that the Veteran kept going to sick bay because of 
symptoms without any real resolution or diagnosis prior to 
any weight gain.  The Veteran's spouse also more recently 
reported that the Veteran weighed 130 pounds when the 
reported symptoms started, and that it took 10 years to 
obtain a proper diagnosis.  The 2013 VA examiner did not 
specifically address this aspect of the lay evidence, in 
part, because the more detailed lay evidence was received 
after his 2013 opinion was rendered, nor did he address the 
competent lay evidence that the Veteran continued to 
experience such symptoms prior to the 1995 service treatment 
record entries and after that time up until the 2004 
diagnosis.  He did not address the Veteran's recent 
assertions that at retirement he only mentioned that he had 
back pain and sleep problems, but did not report any 
relationship between the two.  While he attributes the 
Veteran's risk for development of sleep apnea to the 
Veteran's "marked increase in weight" from discharge to 
diagnosis, he does not point to any evidence of record other 
than the isolated service treatment record entries as to why 
the lay evidence of record documenting symptoms before such 
weight gain are not credible.  The VA opinion also notes 
that in addressing the 2010 private opinion of record, it 
was unclear whether the private examiner was afforded the 
opportunity to review the Veteran's service treatment 
records such that the inservice Veteran's complaints of 
fatigue, hypersomnolence and night sweats could be put into 
context.  The Board finds that this is a valid reason to 
accord some diminished probative weight to that opinion.  
However, the VA examiner is also not aware of whether the 
private examiner knew of the purported history of symptoms 
prior to the date of the service medical record entries, and 
it is likely that the private examiner did take a detailed 
accurate history of signs and symptoms of the disorder for 
which he was evaluating the Veteran prior to rendering his 
opinion.  Essentially, the Board finds that the 2013 is not 
entitled to greater weight than the April 2010 private 
pulmonologist's opinion based on the foregoing discussion.  

For these reasons and bases, the Board resolves all doubt in 
the Veteran's favor that the evidence demonstrates a 
connection between the Veteran's sleep apnea and his 
military service.  Thus, his claim of entitlement to service 
connection for sleep apnea is granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for obstructive sleep 
apnea is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


